2022 IL App (1st) 201208

                                                                                FIRST DISTRICT
                                                                                SIXTH DIVISION
                                                                                February 4, 2022


No. 1-20-1208

THE PEOPLE OF THE STATE OF ILLINOIS,                    )       Appeal from the
                                                        )       Circuit Court of
        Plaintiff-Appellee,                             )       Cook County
                                                        )
        v.                                              )       No. 18 CR 16490
                                                        )
CHARLES SOTO,                                           )       Honorable
                                                        )       Angela Munari Petrone,
        Defendant-Appellant.                            )       Judge Presiding.

        JUSTICE HARRIS delivered the judgment of the court, with opinion.
        Presiding Justice Pierce and Justice Oden Johnson concurred in the judgment and opinion.

                                              OPINION

¶1      Following a jury trial, defendant Charles Soto was convicted of predatory criminal sexual

assault of a child and aggravated criminal sexual abuse and sentenced to consecutive prison terms

of 10 and 4 years. On appeal, defendant contends that the trial court erred in not dismissing his

case for a prejudicial six-year preindictment delay. He contends that the State failed to disclose the

complainant’s felony conviction and the alleged victim’s failure to identify defendant. He contends

that the court erred in admitting the prior statement of the alleged victim. He also contends that the

court erred in denying his motion for an evidentiary deposition of a physician to whom the alleged

victim denied being abused and his motion to bar the alleged victim from identifying defendant at

trial. He contends that the evidence was insufficient to convict him beyond a reasonable doubt. He

contends that the court erred in denying his motion for a mistrial for the alleged victim testifying

in violation of an order in limine. Lastly, he contends that the trial court lacked jurisdiction because
No. 1-20-1208


the State did not prove at trial that the offense occurred in Illinois. For the reasons stated below,

we affirm.

¶2                                       I. JURISDICTION

¶3     On March 12, 2020, a jury found defendant guilty of predatory criminal sexual assault of

a child and aggravated criminal sexual abuse. The court sentenced him to a total of 14 years’

imprisonment on October 22, 2020, and he filed his notice of appeal that day. Thus, this court has

jurisdiction in this matter pursuant to article VI, section 6, of the Illinois Constitution (Ill. Const.

1970, art. VI, § 6) and Illinois Supreme Court Rule 603 (eff. Feb. 6, 2013) and Rule 606 (eff. July

1, 2017) governing appeals from a final judgment of conviction in a criminal case.

¶4                                       II. BACKGROUND

¶5     Defendant was charged in a November 2018 indictment with predatory criminal sexual

assault of a child and aggravated criminal sexual abuse, both allegedly committed in Cook County,

Illinois, against T.L. on or about August 15, 2012, when she was under 13 years old and he was at

least 17 years old. Allegedly, the former consisted of defendant inserting his finger in T.L.’s anus,

and the latter consisted of defendant touching his penis to her hand for purposes of his or her sexual

arousal or gratification. Both counts recited that the limitation period was extended pursuant to

section 3-6(j) of the Criminal Code of 2012 (720 ILCS 5/3-6(j) (West 2012)) because T.L. was

under 18 years old at the time of the offenses and the prosecution was commenced within 20 years

of her 18th birthday.

¶6                                   A. Other-Crimes Evidence

¶7     The State filed a motion to introduce other-crimes evidence or to join this case with another

pending case against defendant, No. 18-CR-16489. In that case, defendant was charged with


                                                 -2-
No. 1-20-1208


aggravated criminal sexual abuse of J.S. between September 2009 and October 2011, when J.S.

was about 12 years old and defendant was about 32 years old. The State alleged that, on five

occasions, defendant sat with J.S. as she watched television on the couch in defendant’s home and

felt her breasts and vaginal area. The State alleged regarding T.L. that defendant was an

acquaintance of her mother through a substance abuse clinic where she was treated and he worked.

When T.L. was six years old, he brought her to his home to play with his daughters but while there

placed his penis in her hand on the pretense that they were playing a game and then took her to the

bathroom where he penetrated her anus. The State alleged that T.L. reported the incident to her

mother upon returning home and her mother in turn reported the incident.

¶8     The State argued that the other crimes were admissible to show defendant’s propensity to

commit sexual assault. See 725 ILCS 5/115-7.3 (West 2012). The earlier offenses occurred within

two years of the instant offenses, defendant victimized children in his home in both cases, and the

State argued that the probative value outweighed any prejudicial effect. The State also argued that

the other crimes were admissible to show defendant’s intent and motive.

¶9     Defendant responded to the motion, arguing that the alleged offenses were not similar,

including that the alleged victims were significantly different in age, nor proximate in time. “The

State is attempting to take one unreliable, uncorroborated allegation and bolster it with another

unreliable, uncorroborated allegation to create a false illusion of credibility.” He also argued that

State had not disclosed the nature of the evidence it would use to show the other crimes so that the

defense could not evaluate or properly rebut that the evidence was otherwise admissible.

¶ 10   Following arguments, the court found that both offenses occurred in defendant’s home less

than a year apart, when other children were present in the home but no other adults were, and both



                                                -3-
No. 1-20-1208


victims were girls under age 13 for whom defendant was in a position of trust, but there was no

continuing narrative or common method between the offenses. The court denied joinder and use

of the other-crimes evidence for modus operandi, motive, or lack of consent, the latter because

children are unable to consent. It admitted the other-crimes evidence to show intent, identity,

absence of mistake, and propensity. The court stated that it would give a limiting instruction before

and/or after introduction of the evidence at defendant’s request.

¶ 11                            B. Admission of T.L.’s Statements

¶ 12   The State filed a motion for a hearing on the admissibility of statements by T.L. See id.

§ 115-10. T.L. gave a statement on August 24, 2012, to Lauren Glazer during a victim-sensitive

interview at the Child Advocacy Center (Center). Attached to the motion was a video and transcript

of the interview.

¶ 13   In the interview, Glazer introduced herself and told T.L. that “you’re not in any kind of

trouble” and “you can tell me anything that you want.” T.L. then said she went to the hospital

“ ’Cause the man touch me” and “was making me touch his goobey gun and he was touching my

butthole.” The man was Charlie, a bodyguard, and it was a Wednesday. She was at his home

because “my momma let me go” “on a play date but it didn’t—everything got bad.” He drove her

there in his car. He took his dog for a walk, then they watched a movie and she asked to play with

his daughter’s dolls. His daughters were not there; they visited him overnight but did not live there.

¶ 14   T.L. was having fun, wearing his daughter’s clothes. He “was playing a game with the

goobey gun he think it was funny I say eww and he said what and I said I don’t wanna play this

game anymore.” She indicated that a “goobey gun” is on the front of a boy and used for “going

pee-pee.” She called it a goobey gun, not Charlie. She did not see Charlie’s goobey gun because



                                                -4-
No. 1-20-1208


“he covered my eyes *** and he made me touch his goobey gun.” Her eyes were covered by a

black sleeping mask of his daughters, and he told her to guess and “put his hand on me *** and

made me touch his goobey gun.” She guessed it was a brush and then “said goobey gun and I said

eww what’s that.” He said nothing to her guess. She knew it was a goobey gun because “I heard

to zipper a little bit.” She did not feel anything come out of his goobey gun and he did not make

any noises or sounds when she touched it. When she said she did not want to play the guessing

game, she “got off the bed.”

¶ 15   When asked what happened with her butthole, T.L. replied that “[h]e put his finger” in

“deep—deep—deep” and it hurt. He did it while she was sitting on the bed, and he said nothing

while he did it for “like eight minutes.” He made her take her clothes off and then put them on

again, and she changed clothes in the bathroom from her own clothes to his daughter’s shirt and

pants he provided. When asked “I thought you told me you were in the bathroom when he put his

finger in your butthole, where were you?” T.L. answered “In the room—it’s his daughter’s room.”

When asked what made him stop, T.L. replied “Like he do that to his daughters like I don’t know

I never seen his daughters before.” He did not tell her that he “does that” to his daughters, and “I

don’t know what he do to his daughters—I don’t know what he do.” Later, he told her it was time

to go home. Before Charlie took her home, he told her not to tell anyone. She agreed “but I tricked

him.” Her parents were not home when she arrived home, but she told her “whole family”

including her sister Sarah and brother Marcus, and then her mother when she came home. Sarah,

about 15 years old, was “really angry about my momma” because “they just let me go with that

man.” When asked how she knew the man, T.L. replied “I know him about 15 days.”




                                               -5-
No. 1-20-1208


¶ 16   Glazer asked T.L. if she understood what truth and lies are. She said “You’re supposed to

tell the truth so they can arrest the man.” When asked if it would be a lie if someone said a dog

was sitting in a nearby chair, she first said it would be the truth and then admitted it would not be

true. When asked if it would be true for someone to say she was 2, or 12, years old, she said that

would be true or real. T.L. said she would “make paper about” what a goobey gun is, and Glazer

replied “[a] picture well that’s a good idea” but then ended the interview. At two points during the

interview, T.L. said she had a headache and asked to take a break, and at another point she asked

for a drink for her dry throat, but Glazer told her that it was important they should continue.

¶ 17   Defendant responded to the motion, arguing that the statement was inadmissible under

section 115-10. Corroboration of the statement is relevant to its general reliability as required by

section 115-10, defendant argued, but there was no physical corroboration of T.L.’s account.

Carter, T.L.’s mother, did not report the alleged incident to the police first but to the clinic, and

she gave no statement in her own words. Defendant did not just know Carter from the clinic but

was a long-time friend of T.L.’s father. As to T.L. herself, she could not tell the difference between

truth and lies, and there were two discrepancies in her account: where defendant allegedly touched

her anus, and an accusation that defendant also abused his daughters that she quickly retracted.

Also, T.L. told a physician that she was not abused, casting doubt on her account.

¶ 18   In support of the last claim, defendant attached a page from a report of a November 1,

2012, examination of T.L. by Dr. Aloysius Jackson “for medical clearance for DCFS.” In relevant

part, the report states under the heading “History of Present Illness” that:




                                                -6-
No. 1-20-1208


       “The patient presents with 7 [year old female] with DCFS worker and forster [sic] mom

       for medical clearance. Mild cough and clear runny nose for one and a half week. No fever.

       Feeding well 3 times a day. Child denies abuse.”

¶ 19   Following the hearing, during which the parties stipulated to video of the interview, the

court granted the State’s motion. The court described the evidence at issue: a video-recorded

victim-sensitive interview with only T.L, and Glazer present. Glazer “asked nonleading, open-

ended questions,” and T.L. corrected her more than once. As soon as Glazer said T.L. was not in

trouble and could tell anything she wanted, T.L. said “I went to the hospital. ’Cause the man touch

me, ’cause he was making me touch his goobie-gun and he was touching my butthole.” T.L. told

how defendant brought her to his house to play with his daughter’s dog, played a movie for her,

pulled her pants down, and took a picture with his phone of her vaginal area. She held her legs

together and tried to cover it with her hands, but he moved her hands. T.L. pointed to where the

“goobie-gun” is on a man and made clear that she meant the penis. She described defendant’s

“game” where he blindfolded her and asked her to identify objects. She heard his zipper, and then

he put his hand on her wrist, pulled her arm towards his “goobie-gun,” and made her touch it. She

told him she did not want to play the game. T.L. pointed to her “butt hole” and described how

defendant penetrated it with his finger, causing her pain. He told her not to tell anybody, and she

agreed but then told her parents when she went home that night.

¶ 20   The court found “consistency of repetition of the two acts charged,” that T.L. used

terminology that “was not typical for a child of age 6 years,” and that she “seemed relaxed when

talking, but frequently covered her eyes with her hands.” Reiterating that Carter did not attend the

interview, the court found “[n]o motive to fabricate” by T.L. or Carter and that any delay in



                                               -7-
No. 1-20-1208


reporting by Carter was not attributable to T.L. The court noted discrepancies in T.L.’s statement.

She said that defendant touched her anus in the bedroom but then, when Glazer noted that she had

said it happened in the bathroom, said it happened in the bedroom of defendant’s daughter. Also,

she said defendant “does the same things to his daughters” but then said she did not know and

never saw his daughters before. The court found that defendant could argue the discrepancies at

trial but in context of the entire interview “they do not demonstrate that 6-year old T.L. was

incapable of telling the truth or that she fabricated the entire interview.” The court found T.L.’s

statements admissible, “provided T.L. testifies at trial” and subject to a limiting instruction.

“However, T.L. cannot testify about defendant taking a photo of her vaginal area, because that is

not a charged act and would be prejudicial to defendant.” 1

¶ 21    After the court ruled, defense counsel told the court that the defense may stipulate regarding

the photograph. The court stated that the defense could choose to do so as part of its strategy but

evidence of defendant photographing T.L. would be barred otherwise.

¶ 22                                        C. Delay Claims

¶ 23    Defendant filed a speedy trial demand on December 10, 2019, after the court decided the

other-crimes motion but before the court decided the section 115-10 motion.

¶ 24    In February 2020, after the court ruled upon the section 115-10 motion, defendant filed a

motion to dismiss “based upon a six year investigative delay which has substantially prejudiced

him and deprived him of due process of law.” He claimed that the alleged attack of August 15,

2012, was investigated by police from August 22 until December 2012. At that time, the



        1
         The video and transcripts in the record have been redacted to remove these references, except for
a brief mention to Charlie taking a picture of T.L.’s “front” in a copy of the transcript not used at trial.

                                                   -8-
No. 1-20-1208


investigating detective reported that Carter and T.L. could not be found and asked for the

investigation to be suspended until defendant could be found and arrested. However, the

investigation included preparing, but not executing, a search warrant for the correct address of his

home on Tripp Avenue in Chicago so that the police were aware of where he lived. While he

moved in March 2014 to another address, he “has never resided out-of-state, has never been

incarcerated and has maintained continuous employment since 2012 in the State of Illinois.” Thus,

he argued, there was no need to suspend the investigation in 2012 until he could be found.

¶ 25   He argued that he was prejudiced by the delay from 2012 to his November 2018 arrest.

First, he no longer had the cell phone he had in 2012 and thus could no longer refute the claim that

he photographed T.L.’s vaginal area. Secondly, while a police report stated that defendant offered

Carter a play date for T.L., defendant claimed that T.L.’s father could have refuted that but he died

in 2017. Thirdly, the police report stated that Carter reported the incident to her substance-abuse

clinic because she knew defendant from there but did not know his last name. However, defendant

averred that his employee identification from the clinic showed his last name. Police apparently

did not seek to interview the clinic employee Carter allegedly spoke with and now it was

impracticable for defendant to find the employee and obtain “potentially exculpatory testimony.”

Lastly, Carter was now unavailable as a witness and could not be examined regarding her motive

to implicate defendant so that she could recover damages from the clinic as his employer.

¶ 26   Defendant supported his motion with attached copies of police reports, the search warrant

complaint, the certificate of the 2017 death of T.L.’s father Clint, and defendant’s affidavit.

¶ 27   The State responded to the motion to dismiss, arguing that defendant’s speedy trial demand

belied his allegations that he was unprepared for trial due to delay in charging him. The State also



                                                -9-
No. 1-20-1208


argued that his claims of prejudice were speculative, he was claiming for the first time that the

play date did not happen, any testimony from the clinic employee would be hearsay, and the police

reports showed that Carter was unavailable since essentially the beginning of the case in 2012. The

State argued that defendant did not satisfy his burden of demonstrating prejudice.

¶ 28   The court denied the motion to dismiss in March 2020. It concluded from its review of

cases that dismissal was “an extreme sanction when there has been willful destruction of

evidence.” While there was a failure to seek or gather evidence here, which the court found

inexplicable, any prejudice was likely to the State because prosecutors “through no fault of their

own have to put a case on with all of those things that were not done by the officers.” In other

words, the State was likely deprived of the opportunity to corroborate T.L.’s testimony. The

investigation issues go to the weight and not the admissibility of evidence, the court stated, and

the defense could examine the lack of an investigation and related matters on cross-examination.

¶ 29                                    D. Deposition Motion

¶ 30   Defendant filed a motion for an evidence deposition of Dr. Jackson based on the November

2012 report in which he reported that T.L. “denies abuse.” Defendant claimed that Dr. Jackson

was practicing medicine in South Carolina and sought a deposition by video conference to preserve

his testimony in lieu of the State stipulating to the admission of his November 2012 report.

¶ 31   Following arguments, the court denied the motion. It noted that the report concerned an

examination months after the alleged incident and for a different purpose than investigating the

incident. It found that “the single line, no sexual abuse noted, is not relevant to this case.”




                                                - 10 -
No. 1-20-1208


¶ 32                                    E. Motions in Limine

¶ 33    The defense’s written motion in limine sought to exclude (1) Carter’s statement to police

on August 22, 2012, arguing that it was testimonial because police were investigating an alleged

crime with no element of responding to an ongoing emergency and (2) references to defendant

photographing T.L.’s vaginal area as it would elicit uncharged misconduct. It also sought to bar

T.L. from making an identification at trial, arguing that she made no pretrial identification.

¶ 34    At the hearing just before the March 2020 trial, the State informed the court that it had just

found Carter in a hospital after not having been able to find her and had already informed the

defense. The State did not plan to call Carter as a witness or introduce her statements, so the court

granted defendant’s motion to bar her statement. As to T.L. making an identification at trial, the

State argued that defendant was not a stranger to T.L., who described in her interview how she

knew defendant. The court denied the motion on this point, remarking that T.L. could identify

defendant at trial “if she can.”

¶ 35    Defendant then argued that if T.L. made an in-court identification, “I have to put a context

to that. I have to present a defense. The defense, as I have stated in previous motions, is that” police

reports reflected that Carter first reported the alleged incident to the clinic “and when not enough

was done to her satisfaction” then a week later reported it to the police. The court found that this

argument went to the weight of any in-court identification by T.L. rather than its admissibility.

Defense counsel stated that he wanted to withdraw his motion in limine regarding Carter’s

statement to police so that he could elicit that Carter said she reported the alleged incident to the

clinic before she went to the police. The State argued that would be inadmissible hearsay and only

Carter could testify to her motivations for who and when she reported the incident. The court



                                                 - 11 -
No. 1-20-1208


decided to reserve its decision regarding Carter’s statement to police but then, after a short

reflection with no further argument, decided to allow the defense to ask a police witness if he was

aware that Carter went to the clinic before she went to the police, noting that the State could

introduce evidence as to why Carter was not in court.

¶ 36   When the court turned to whether to exclude evidence that defendant photographed T.L.,

defense counsel said “I was thinking strategically of putting it in based on no search of his phone.

He could have proved his innocence *** but I decided to put it in [the motion] and accept the

court’s invitation to ban it.” Reiterating that photographing defendant was uncharged misconduct,

the court granted the defense motion to bar evidence on the point. The State noted that it had

redacted such evidence from the victim-sensitive interview video and transcript.

¶ 37   The parties and the court agreed that the jury would be instructed before “the witness”

testifies that evidence of uncharged conduct will be presented and should be considered only for

the limited purposes of intent, identity, absence of mistake, and propensity to commit a sexual

offense. We shall refer to this as the limited-purposes instruction.

¶ 38                                     F. Trial Evidence

¶ 39                                       1. Johanna R.

¶ 40   After the court gave the jury the limited-purposes instruction, Johanna R. testified that she

used to live in Chicago and was defendant’s ex-wife. He was born in 1978, and she and others

referred to him as “Charlie.” During their marriage until their 2006 separation and 2009 divorce,

they had three children, the oldest being J.S., a daughter born in 1999. After the divorce, defendant

had sporadic visitation, including overnight visits, with his children including J.S. Defendant

married again in 2009 to Jasmin Nunez, who had at least one child of her own. Defendant lived in


                                               - 12 -
No. 1-20-1208


an apartment with Jasmin, moving “a lot” but, to Johanna’s knowledge, last lived on a street named

Tripp for “a few years.” Johanna also remarried in 2009 and moved to Florida in 2014.

¶ 41   During the period of 2009 into 2011, J.S. had to repeat the fifth grade. During that year and

the following summer, J.S. visited defendant. When J.S. completed summer school, defendant

wanted her to visit without her siblings and Johanna agreed. J.S. then spent weekends at his home.

When it was time for J.S. to leave for defendant’s home, she “didn’t want to go.” Johanna told her

that she had to go, acknowledging to her that “he wasn’t really a consistent father,” in belief that

that was the basis of her objections, and telling her “to give him another chance.” During that

period, defendant was working as “a security guard” at a clinic called El Rincon. At trial, Johanna

identified a photograph as depicting J.S. in 2011 and another photograph as depicting said clinic.

¶ 42   In November 2014, Johanna communicated with J.S.’s boyfriend using a device that J.S.

used; that is, she posed as J.S. for an online conversation. After doing so, Johanna asked J.S. if

there had been an incident between herself and defendant in Chicago. J.S. said “what happened,”

Johanna consoled her, and they went to a police station the next day.

¶ 43   On cross-examination, Johanna testified that her divorce from defendant was amicable in

that it was mutually desired. She no longer had any relationship with defendant and did not like

him. She did not discuss defendant with her children, who had not visited him since 2014. She

denied terminating visitation and maintained that he did not exercise it. She had taken her children

to visit their paternal grandparents, including when defendant was present.

¶ 44   When Johanna went to the police in Florida, they printed the relevant messages from the

device she used to pose as J.S. The text conversation lasted only a few minutes. Counsel asked

“one of the things he text[ed] was can I have a picture of you baby?” and Johanna acknowledged



                                               - 13 -
No. 1-20-1208


it. Counsel then asked multiple questions to elicit why J.S.’s boyfriend would ask for her picture

if he knew what she looked like. Johanna posing as J.S. then texted that Johanna was making J.S.

return to Chicago. This was not true, Johanna testified, but she wanted J.S.’s boyfriend to leave

J.S. alone.

¶ 45    On redirect examination, Johanna clarified that the reply of J.S.’s boyfriend to Johanna

making J.S. return to Chicago was “tell her what your dad did” and “OMG, she wants you to die.”

Johanna as J.S. asked what the boyfriend meant, and he replied “he molested you.” Johanna then

went to J.S. to ask what it meant, and J.S. screamed “who told you?”

¶ 46    On recross examination, Johanna acknowledged that the readout of the text conversation

was not coherent and seemed to be out of sequence, with some of Johanna’s messages missing.

¶ 47    After Johanna’s testimony, the court again gave the limited-purposes instruction.

¶ 48                                            2. J.S.

¶ 49    After the court gave the limited-purposes instruction yet again, J.S. testified that she was

born in 1999 and now 21 years old. Johanna is her mother and defendant her father, and she

identified defendant at trial as the latter. She referred to defendant as Charlie since she was 11. For

15 years of her life, up to when she moved to Florida with her mother and siblings, she lived in

Chicago. After her parents divorced, she lived with Johanna and rarely visited defendant; visits

were rare because he rarely wanted visits. After he remarried, he had a small dog. His new wife’s

daughter had her own bedroom with a television and many toys including drawers of dolls, while

J.S. had a shared bedroom with no television or toys when she and Johanna lived with defendant.

¶ 50    J.S. repeated the fifth grade in 2011 when she was 11. During that time, she visited

defendant a few days a week because he wanted more visits. He lived with his wife Jasmin and


                                                - 14 -
No. 1-20-1208


her daughter, who was two years younger than J.S. Jasmin and her daughter were sometimes there

when J.S. visited but mostly visits involved defendant and his children sitting on the living room

couch watching television. When asked if anything happened while they did so, J.S. replied that

defendant sat next to her and put his hands in her underwear and bra. This happened two or three

times when J.S.’s siblings sat on the floor in front of the couch. She did not tell anyone due to fear

that Johanna, being “very protective,” would “do something” to defendant and she “would lose

her.” She did stop visiting defendant. After J.S. completed summer school, defendant asked

Johanna to have J.S. visit overnight, and she went reluctantly. Nobody but her and defendant were

there, and he asked her to sleep with him. She initially refused, but he insisted and she complied.

“I didn’t sleep, he touched me and I didn’t sleep the whole night.” He touched her “[i]n my

underwear.” She went home the next day but again told nobody out of fear. She had not returned

to defendant’s home since then and saw him only occasionally at family gatherings. When Johanna

confronted J.S. in November 2014, she told Johanna what happened and they went to the police in

Florida.

¶ 51   On cross-examination, J.S. testified that she had resented defendant’s stepdaughter having

a television in her bedroom, considering it symbolic of defendant taking care of her better than his

own children. J.S. denied still being resentful about it. Most visits were at defendant’s home, but

some were at his parents’ home. When defendant molested J.S. on the couch and her younger

siblings were sitting in front of the couch, the television was showing cartoons so her siblings

would be distracted and unlikely to turn around. Though she was shocked the first time defendant

molested her, she did not cry out or object because she was afraid, nor did she tell Johanna when

she got home. She acknowledged that her fear that Johanna would attack defendant was irrational



                                                - 15 -
No. 1-20-1208


as her mother was not a violent person. She kept returning to defendant’s home after he molested

her because “I was a child, I didn’t understand what was happening” and was afraid to tell Johanna.

¶ 52   When Johanna learned of defendant’s actions in mid-November 2014, neither J.S. nor her

boyfriend wanted J.S. to be sent back to Illinois as Johanna had threatened. Johanna took J.S. to

the police station in early December. J.S. did not write a statement, though she was interviewed

and there was video and notes of that interview. When asked if the police report stated that she

said she had not seen defendant since she was in the second grade, she replied that she had said

she had not seen him since the last time she stayed overnight at his home. When asked if she

“actually” said she was molested five times, she replied that the “interview was a few years ago so

I can’t remember specifically how many times I said he touched me but he touched me.” She

admitted that she did not tell police about defendant molesting her in his bed as she stayed

overnight.

¶ 53                                          3. T.L.

¶ 54   T.L testified that she was born in October 2005 and was 14 years old as of trial, and her

sister was her guardian since 2012 when she was six years old. She now lived at a specified address

on Lawndale Avenue in Humboldt Park. In 2012, before her sister became her guardian, T.L lived

with her mother Carter and her father Clint, and they moved often. T.L. went to El Rincon clinic

often then because Carter was being treated there, and they usually walked there. T.L. would play

by herself in the play area while Carter was treated. She recalled a security guard at the clinic,

whom Carter spoke with once. She could not describe him, and when asked to look around the

courtroom to identify anyone she recognized from the clinic, she could not. However, she

remembered the name “Charlie Soto” when asked “the name of any security guards” at the clinic.



                                              - 16 -
No. 1-20-1208


¶ 55   On August 15, 2012, T.L. was at the clinic with Carter but left with Soto when her parents

took her to his van. He took her alone—that is, without her parents—to his apartment. Upon

arriving there, Soto and T.L. took his “small fluffy white dog” for a walk around the block. When

they returned to his apartment, they were alone there. T.L. had been told that Soto had daughters,

and she was going to a playdate with them, but she did not see them that day or indeed ever meet

them. Soto and T.L. were sitting on the couch watching a movie when he suggested playing a

guessing game: she would be blindfolded and guess what she was touching. He took her to a

bedroom with pink wallpaper and asked her to change into clothes he provided. She changed in

the bathroom and returned to the bedroom. When she was blindfolded with a bandanna, he guided

her right hand towards himself and she touched something, but she was not sure at the time what

she touched nor could she recall at trial hearing a noise before he guided her hand. She told him

that she did not want to continue the game and released what she was touching. She took off the

bandanna with some difficulty, and he did not help her remove it. He pulled down her pants and

had her leaning over the bed, then put his finger in her anus. He told her to mention when it hurt,

and she did, but he did not stop immediately. When he stopped, he told her to put her own clothes

back on. When she did, he took her in his van to her home. Soto told her not to tell anyone what

happened, and she told him she agreed but crossed her fingers because she knew she would tell

someone. Her parents were not home but returned in about an hour. She told Carter, who told Clint.

¶ 56   About a week later, T.L. went to the hospital with Carter and was examined by a physician

and a nurse. A few days later, she went with Carter to the “Chicago Children’s Advocacy Center,”

where someone interviewed her about what happened in Soto’s home. At trial, T.L. identified




                                              - 17 -
No. 1-20-1208


photographs of the clinic where Carter was treated and Soto worked, the play area of the clinic

where T.L. waited during Carter’s treatment, and T.L. herself on the day she was interviewed.

¶ 57    On cross-examination, T.L. reiterated that she recognized the clinic even though it may not

have looked exactly the same in 2020 as it had in 2012. No adults were present when she played

in the play area of the clinic waiting for Carter. When asked if she recalled more than one security

guard at the clinic, T.L. replied that she only recalled Soto being a guard and the only other man

she recalled from the clinic was a therapist named George. Security wore dark uniforms. She did

not view a photographic array or lineup in 2012 or since nor was she asked to describe Soto. When

asked at trial to describe her attacker, she testified he was a Hispanic man, tall, chubby, and balding

with glasses and a beard but no mustache or tattoos that she recalled. She recalled that the incident

occurred on August 15, 2012, a Wednesday, and reiterated that Carter was the first person she told

about the incident and Carter then told Clint. Carter was hospitalized, and Clint died about two

years before trial. She could not recall where Soto’s apartment was except that it was a second or

third-floor unit in a reddish-brown brick building not far from Humboldt Park but not in that

neighborhood.

¶ 58    T.L. viewed the video of her interview shortly before trial. She acknowledged saying in

the interview that Soto took her to his home in a car, rather than a van as she testified, but explained

that she now knows the difference between a van and a car but did not when she was interviewed

at six years old. She acknowledged that she did not mention the pink wallpaper in the bedroom

during the interview, and she was recalling that detail from memory though she was in Soto’s

home only once, on the day of the incident. She had not seen Soto since that day either. She

acknowledged saying in the interview that she was blindfolded with a mask, not a bandanna, but



                                                 - 18 -
No. 1-20-1208


again attributed her misstatement then to her age then. She did not acknowledge saying in the

interview that she knew her assailant for 15 days.

¶ 59   When counsel asked T.L. if she said in her interview that she was sitting on the bed when

the assailant put his finger in her anus, she replied “When I was sitting on the bedroom that is when

he took a picture of my front part and then he put—so—he told me that—I’m sorry, can you repeat

the question?” Counsel said “So here is what I’m trying to get at” before the court sua sponte

struck T.L.’s answer and instructed the jury to disregard it. Counsel then repeated his question,

and T.L. replied that she was laying on her stomach on the bed when she was penetrated.

¶ 60   On redirect examination, T.L. testified that she had no relationship with Carter since 2012

and was raised by her sister since the incident.

¶ 61                                    4. Nitza Fernandez

¶ 62   Nurse Nitza Fernandez testified to examining T.L. in the emergency room of St. Mary’s

Hospital “on Division” on August 22, 2012, and to reviewing her notes on that examination before

trial. T.L. arrived with Carter, and Fernandez and a physician examined T.L. for possible sexual

assault. Fernandez spoke with T.L. and learned that she had a scheduled play date with an

acquaintance of Carter six days earlier. T.L. reported that “the man pushed his finger deep up her

rectum/anus, and made her touch his genitals with her hands.” While T.L.’s anus was examined,

no swabs were taken due to the passage of time. T.L. seemed otherwise healthy and “oriented to

time, place, and person” appropriately for her age. Based on the information from T.L., the hospital

reported the matter to “Chicago police and DCFS.”

¶ 63   On cross-examination, Fernandez acknowledged that the reported date of the incident,

August 15, was eight days before the examination. Her notation of six days was an estimate. Had


                                               - 19 -
No. 1-20-1208


swabs been taken, they may have been useful for “touch DNA forensics.” The pants T.L. was

wearing during the incident could have been a possible source of evidence, but her pants were not

taken into evidence. T.L. did not have lacerations, bleeding, abrasions, or bruising, but Fernandez

was not necessarily expecting any from the report of a finger in her anus. T.L. was not treated

during the examination insofar as she was not given medication, sutures, or bandages.

¶ 64                                    5. Interview of T.L.

¶ 65   The parties stipulated to video of the 2012 victim-sensitive interview of T.L. as redacted.

Glazer, a social worker, testified that she conducted the interview of T.L. at the Chicago Children’s

Advocacy Center on August 24, 2012, and that the video accurately reflected the interview. It was

unusual that T.L. disclosed the abuse “right away.” Glazer asked T.L. about the difference between

truth and lies because that was the practice at the Center at the behest of the Cook County State’s

Attorney’s office. When Glazer worked elsewhere conducting similar interviews, she did not ask

about the difference between truth and lies. At the Center, police and prosecutors, but not the

general public, could watch an interview in progress through a one-way mirror.

¶ 66   The video of the interview as redacted—that is, with all references to defendant

photographing T.L.—was played in court. Supra ¶¶ 13-16.

¶ 67   On cross-examination, Glazer testified that she would confer with the detective

investigating a case so that she would have some details about the allegations before conducting

an interview. The detective here was Detective Al Krok of the Chicago Police Department. She

could not recall if she met Carter before T.L.’s interview or otherwise, but the parent or guardian

who would bring a child to the Center would not be involved in the preinterview conference.

Glazer did not use an anatomically correct doll in interviewing T.L. because it was not the Center’s



                                               - 20 -
No. 1-20-1208


practice to use such dolls, and Glazer disagreed with the proposition that pointing to such a doll

makes it easier for a relatively inarticulate child to give his or her account.

¶ 68   While photographic arrays were sometimes used in Center interviews, Glazer did not

conduct an array with T.L. and was not asked to conduct one. T.L. identified her assailant only as

“Charlie the bodyguard,” without last name or physical description. Glazer also did not ask T.L.

to describe Charlie’s home. T.L. never indicated that Charlie had an erection, ejaculated, or

moaned. She did not say that Charlie penetrated her as she lay on the bed on her stomach but

instead as she sat on the bed. Glazer asked her about her use of the term goobey-gun to determine

from whom she learned or picked up that term. T.L. had replied that she called it a goobey-gun,

and in Glazer’s experience only T.L. used that term. Glazer did not then ask why she used that

term. Glazer could not recall why she did not follow up on T.L. drawing a goobey-gun. Glazer

could not recall if T.L. referred to being at Charlie’s home on a playdate using that word. Though

she would have wanted to know how T.L. came to be at his home, she could not recall asking that.

¶ 69                                G. Further Trial Proceedings

¶ 70                                      1. Mistrial Motion

¶ 71   The defense moved for a mistrial due to T.L. testifying in violation of an order in limine,

arguing that the State has a duty to prepare its witnesses so that they do not testify to barred

evidence. Counsel acknowledged that the court struck the testimony and admonished the jury to

disregard it, but “you cannot unring a bell and the jury heard it.”

¶ 72   The State responded that it did prepare T.L. and “told her not to volunteer any information

about the picture.” It noted that the defense asked the question that prompted T.L. to so testify and

argued that one could “tell from her demeanor that she was a little bit flustered at that time by the


                                                - 21 -
No. 1-20-1208


question” and “that she thought she was just answering the question the way she was supposed

to.” The Stated noted that the court gave a limiting instruction and argued that “it was a very small

comment” where “she didn’t really describe in detail what happened with the picture” and that it

was part of the narrative and not more prejudicial than the charged conduct.

¶ 73   The court noted that it granted a motion in limine to exclude evidence of a picture but found

that its order was not intentionally violated, it was a brief answer to a defense question, and the

court immediately gave a limiting instruction. Reminding the parties not to raise the subject again

in evidence or argument, the court denied a mistrial.

¶ 74                                      2. Miscellaneous

¶ 75   The defense moved for a directed verdict and for a mistrial due to T.L. not making an

identification at trial. In arguing the former, counsel argued in part that the “[S]tate hasn’t

introduced his address. We don’t know if he lives in Afghanistan or Chicago.” Regarding the latter,

counsel argued that he would have adopted a different trial strategy had the State disclosed that

T.L. would not identify defendant, which it would have learned in preparing her for trial. The State

argued that it would have been misconduct to show T.L. a photograph of defendant for the first

time during trial preparation, as there had never been any pretrial identification procedure. The

court denied both motions. As to a mistrial, the absence of an in-court identification would help

rather than prejudice defendant and there was no reason for the State to believe T.L. would not

make one. The court noted that Johanna testified to defendant working as security at the clinic and

T.L. testified that her assailant was a security guard at the clinic named Charlie Soto. The court

noted that counsel could argue in closing as to weight that T.L. said only Charlie in her interview

but testified to the full name Charlie Soto.



                                               - 22 -
No. 1-20-1208


¶ 76   Defense counsel informed the court that the defense would rest its case without presenting

evidence, and in particular would not be calling defendant’s wife Jasmin nor Detective Krok

though the defense subpoenaed the latter. The State noted that counsel had mentioned the failure

to execute a search warrant in his opening statement. The court noted that the jury would be

instructed that opening statements are not evidence, and it held that an unserved warrant could not

be raised in closing arguments because such an argument would not be supported by trial evidence

or a reasonable inference therefrom.

¶ 77   Following admonishments, defendant personally chose not to testify.

¶ 78                            3. Closing Arguments and Verdicts

¶ 79   The State argued that defendant lured T.L. to his home on the ruse of a playdate when he

was “desperate” because J.S. “was no longer available to him” as she would not return to his

apartment after he abused her. The State argued that Carter was a heroin addict struggling to

address her addiction with treatment and brought T.L. with her to treatment nearly every day “until

one day things were very, very different.” That contrast from her routine was why T.L. “has such

remarkable clarity in remembering that day.” After reciting the elements of predatory criminal

sexual assault of a child and aggravated criminal sexual abuse, the State argued that it had

established both offenses. The former was shown by T.L.’s clear account that defendant put his

finger in her anus until it hurt. The latter was shown by T.L.’s account that he put her hand on his

penis, which she described “with remarkable clarity.” The State argued that there was no reason

for defendant to do this but sexual gratification.

¶ 80   While reminding the jury that it was addressing charges regarding what happened to T.L.

alone, the State argued that the evidence regarding J.S. was relevant to show defendant’s intent,



                                                - 23 -
No. 1-20-1208


identity, absence of mistake, and propensity to commit sexual offenses. J.S. described what

defendant did to her despite the difficulty in discussing acts she did not want to discuss by a man

she did not want to face again.

¶ 81   The State argued that T.L. knew things she would know only if she had been in defendant’s

apartment and brought into a girl’s room, including that he had a dog, that he had daughters even

though they were not present, and the girl’s clothes and dolls. The State argued that T.L.’s

shortcomings in the interview regarding truth and lies arose from “bad questions” about whether

a dog was there or whether her age was 2 or 12 instead of 6, which was “a hypothetical question

that calls for abstract thought.” By contrast, T.L. demonstrated her knowledge of events by

correcting Glazer in the interview and offering to draw a picture. The State attributed Carter’s

reluctance to report the incident to police to her drug addiction and homelessness and noted that

Carter eventually overcame that reluctance and went to the police, which led to T.L.’s interview.

¶ 82   Defense counsel argued that T.L. could not identify defendant at trial, which belied the

State’s argument that her memory was clear. Moreover, she never identified him or gave a

description of him around the time of the alleged incident when her memory would be fresher. The

identity of T.L,’s assailant was not proven, counsel argued, and there was essentially no

investigation here. In her interview, T.L. identified her attacker as Charlie the bodyguard, and

Johanna testified that defendant was a security guard at the clinic, but the State did not show how

many security guards the clinic had in 2012. T.L. testified that her attacker was Charlie Soto but

did not provide a last name in the 2012 interview. Counsel argued that “[s]he was fed it.” In the

interview, she “made up a lie” about a material matter—that defendant sexually abused his

daughters—and did not know the difference between truth and fiction. She also changed her



                                              - 24 -
No. 1-20-1208


account concerning whether defendant took her home in a van or car and whether he blindfolded

her with a mask or bandanna. Moreover, the State was not presenting that mask, photographs of

defendant’s apartment, or the like as evidence to corroborate her testimony despite the fact that

defendant was not hiding and such evidence could have been obtained. The State also did not

present forensic evidence to corroborate T.L.’s account, counsel argued.

¶ 83   Counsel argued that the evidence that Carter agreed for 6-year-old T.L. to go on a playdate

with defendant’s daughters of 10, 11, and 13 was “absurd.” Had defendant asked for a playdate,

“a typical mom” would have accompanied her and found out that defendant’s daughters were too

old to want to play with T.L. Carter was also relevant, counsel argued, because it was her rather

than T.L. who reported the alleged incident. However, the State did not present Carter as a witness,

and as a homeless heroin addict she would “lie, cheat, and beg, borrow and steal” to support herself

and her children. T.L. did not show signs of being traumatized or distraught during her interview

or trial testimony, counsel argued, and she was a “pawn” of Carter.

¶ 84   As to J.S. and Johanna, counsel argued that there was bias including J.S.’s resentment that

would cause her to implicate defendant rather than be sent back to Illinois from Florida. Counsel

noted that Johanna denied threatening to send J.S. back to Illinois while J.S. testified that she so

threatened, and argued that one of them was lying. J.S.’s account of being molested while her

siblings sat a few feet away was not credible. Also, the evidence showed that Johanna texted with

J.S.’s boyfriend on November 13 but then went to the police on December 5, not the next day.

Counsel argued that J.S. looked away from defendant when asked what he did to her, which he

argued to be a sign that she lied and did not want to face defendant as she lied about him. As to




                                               - 25 -
No. 1-20-1208


the obvious question of why two girls would implicate defendant if he was not guilty, counsel

argued that defendant’s work at the clinic put him among fundamentally disreputable people.

¶ 85   In rebuttal, the State argued that there was no forensic evidence because defendant chose

his victims. “We don’t choose our victims, we don’t choose our witnesses. He does.” Defendant

chose vulnerable victims and took advantage of his positions of trust. It was reasonable to believe

that Carter believed defendant when he told her that T.L. was going on a playdate. While defendant

attacked T.L.’s account as “garbage,” she swore to tell the truth and faced “the most terrifying

experience of her life other than being sexually molested by this defendant.” It was not

unreasonable or incredible that T.L., unfamiliar with testifying and faced by a room full of people,

would not look closely at defendant and identify him several years after the incident. However,

she did make an identification when she named her attacker as Charlie, security guard at the clinic,

and she did describe him at trial: chubby and balding with glasses. Defendant’s ex-wife Johanna

established that he worked as a security guard at the clinic.

¶ 86   The State acknowledged that there can be animosity between ex-spouses but argued that

Johanna was open about her animosity for defendant, which would be understandable when he

molested her daughter J.S., so that it would have been implausible if she did not have animosity

towards defendant. J.S. also showed rage and sadness when she saw defendant during her

testimony, having not seen him since he molested her. J.S. described defendant’s apartment, which

meshed with T.L.’s description of the apartment where Charlie molested her. As to that

molestation, the State argued that the acts defendant inflicted on T.L. could only have been done

for sexual gratification whether or not there was evidence he had an erection.




                                               - 26 -
No. 1-20-1208


¶ 87   The State reiterated its argument that the discussion of truth and lies in the interview was

abstract and hypothetical beyond the ken of a six-year-old like T.L. Glazer did not ask such

questions when she did not work at the Center, and the State argued that the questions are

unreliable. T.L. had no reason to lie for Carter, especially at trial after years of not having Carter

in her life. It was plausible that defendant would target T.L. when he no longer had J.S. to molest.

Defendant tricked T.L. with the ruse of a playdate, but she then tricked him by promising not to

tell anyone. “She told because she needed to tell because she knew what had happened to her was

wrong. She knew that this game needed to be over,” As to why she would say defendant molests

his daughters when she never met them, the State argued that she inferred from the facts that he

put her in his daughter’s clothes and molested her in his daughter’s bedroom that he must do the

same things to them as to herself.

¶ 88   Following instructions, including the limited-purposes instruction and an instruction to

disregard all stricken testimony, the jury found defendant guilty of predatory criminal sexual

assault of a child and aggravated criminal sexual abuse.

¶ 89                             H. Posttrial Motion and Judgment

¶ 90   Defendant filed a posttrial motion, which the court denied following arguments.

¶ 91   Defendant claimed insufficiency of the evidence. However, while T.L. did not identify

defendant at trial, she described her attacker as Charlie Soto, security guard at the clinic Carter

attended, who attacked her while she was on a playdate at his home. The court found that the only

security guard at the clinic was Charlie Soto and the only other man employed there was a therapist

named George. Glazer testified that T.L. identified the offender as “Charlie the bodyguard” and

said this happened at his home where she was to have a playdate. Johanna, defendant’s ex-wife,



                                                - 27 -
No. 1-20-1208


testified that he worked as security at the clinic and that she and he had children including J.S., a

daughter born in 1999. J.S. testified that defendant, who she identified at trial, committed acts of

sexual conduct upon her in his home. On this evidence, the court refused to set aside the verdicts.

¶ 92    Defendant claimed that preindictment delay prejudiced his trial preparation. He filed a

pretrial motion on this issue, which the State responded to and the court denied. In denying the

posttrial motion, the court reiterated its conclusion that the record showed no prejudice.

¶ 93    Defendant claimed that a motion in limine was violated, which should have resulted in a

mistrial. T.L. testified that defendant took a photograph of her, despite the court’s pretrial ruling

that evidence defendant photographed her would not be admitted because the evidence of that act

was not preserved and he was not charged with it. However, defense counsel said he may introduce

such evidence to argue that evidence was not preserved, and the court said that he could. Moreover,

it was not the State but the defense who elicited on cross-examination that defendant photographed

T.L. The court admonished the jury to disregard the testimony, and it concluded in denying the

posttrial motion that the admonishment was sufficient to cure any prejudicial effect.

¶ 94    Defendant claimed that the State committed a Brady violation (Brady v. Maryland, 373

U.S. 83 (1963)) by failing to disclose that T.L. would not be able to identify defendant in court.

However, she reported the incident to Carter the same day and named defendant as her attacker.

The court found that defendant was known to both T.L. and Carter. T.L. again named defendant

as her attacker in Glazer’s interview. Lastly, the court found that defendant at trial still fit T.L.’s

description of her attacker: tall, chubby, and balding, with glasses and a beard. Under such

circumstances, the court found, the State could not reasonably foresee that T.L. would fail to point

out defendant at trial.



                                                - 28 -
No. 1-20-1208


¶ 95    Defendant claimed another Brady violation by not disclosing Carter’s 2016 felony

conviction for identity theft. The court noted that defendant took two different positions on this

point. On one hand, he argued that his trial strategy would have changed if he knew he could

impeach Carter. On the other hand, when the State informed the defense shortly before trial that

Carter was in the hospital, counsel stated that the defense was ready to proceed to trial without

Carter because counsel did not want to call her as a witness to say that she put T.L. in the car with

defendant. The court found no Brady violation, finding it to be speculative that the defense could

have impeached Carter as a witness if the trial had been earlier. The court noted that the defense

was able to use Carter’s addiction to challenge her credibility as an outcry witness despite her not

testifying at trial.

¶ 96    Defendant claimed that the court erred in denying a pretrial motion for an evidence

deposition of Dr. Jackson. The court found that “[t]his was argued fully and the court’s reasoning

is of record.” Similarly, defendant claimed that the court erred in admitting other-crimes evidence

and section 115-10 evidence, and the court again noted that it addressed both matters earlier and

held that its rulings would stand.

¶ 97    Lastly, defendant claimed that the court lacked jurisdiction because the State never proved

in the trial evidence that the offenses occurred in Cook County. In denying the motion, the court

found that T.L. testified to living at a specified address on Lawndale Avenue in the Humboldt Park

neighborhood, that she and Carter walked to the nearby El Rincon clinic where defendant worked,

and that she went to defendant’s house, which was in the Humboldt Park neighborhood. T.L. was

treated in the emergency room of St. Mary’s Hospital on Division Street in Chicago, she was

interviewed at the Chicago Children’s Advocacy Center, and the Chicago Police Department



                                               - 29 -
No. 1-20-1208


conducted the investigation. The court acknowledged that it did not hear the word “Illinois” or the

phrase “Cook County” expressly stated in the trial evidence but found that the evidence established

that the offenses occurred in Chicago and therefore within the trial court’s jurisdiction.

¶ 98    Following a sentencing hearing, the court sentenced defendant to consecutive prison terms

of 10 and 4 years. This appeal timely followed.

¶ 99                                      III. ANALYSIS

¶ 100 On appeal, defendant contends that the trial court erred in not dismissing his case for a

prejudicial six-year preindictment delay. He also contends that the trial court lacked jurisdiction

because the State did not prove at trial that the alleged offenses occurred in Illinois. He contends

that the court erred in admitting T.L.’s 2012 interview. He also contends that the court erred in

denying his motion for an evidentiary deposition of Dr. Jackson, to whom T.L. denied being

abused, and his motion in limine to bar T.L. from identifying defendant at trial. He contends that

the evidence was insufficient to convict him. He contends that the State failed to disclose Carter’s

felony conviction and T.L.’s failure to identify defendant. Lastly, he contends that the court erred

in denying his motion for a mistrial for T.L. testifying in violation of an order in limine.

¶ 101                                 A. Preindictment Delay

¶ 102 Defendant contends that the court erred in not dismissing his case when the six-year delay

between the alleged offenses and his indictment prejudiced his defense.

¶ 103 Our supreme court has held that the trial court has the authority to dismiss an indictment

for denial of due process. People v. Stapinski, 2015 IL 118278, ¶ 50. However, “courts must

proceed with restraint and ascertain preindictment denial of due process only with certainty. Such

certainty may be ascertainable in a pretrial evidentiary hearing on a motion to dismiss” or at trial


                                                - 30 -
No. 1-20-1208


as the court sees proper. People v. Lawson, 67 Ill. 2d 449, 457 (1977). There is no right to be

arrested once an alleged violation has occurred, as a prolonged investigation may necessitate delay,

nor does delay before an indictment or arrest raise a speedy trial issue. Id. at 457-58.

¶ 104 Instead, dismissal on due process grounds requires a showing of actual and substantial

prejudice. People v. Benitez, 169 Ill. 2d 245, 256 (1996). “If the accused satisfies the trial court

that he or she has been substantially prejudiced by the delay, then the burden shifts to the State to

show the reasonableness, if not the necessity, of the delay.” Lawson, 67 Ill. 2d at 459. If there was

substantial prejudice but the delay was reasonable, the court must make a determination based

upon balancing the interests of the defendant and the public, considering factors such as the length

of the delay and the seriousness of the crime. Id.

¶ 105 Generally, the ultimate ruling on a motion to dismiss is reviewed for abuse of discretion

while purely legal questions are reviewed de novo. Stapinski, 2015 IL 118278, ¶ 35. Whether a

defendant was denied due process, and whether that denial was sufficiently prejudicial to require

dismissal, are questions of law reviewed de novo, while the decision on the appropriate remedy

for a prejudicial denial of due process is reviewed for abuse of discretion. Id.

¶ 106 Here, the trial court found that defendant failed to make a showing of actual and substantial

prejudice and thus did not proceed to the further steps of a Lawson analysis. We agree that

defendant failed to show actual and substantial prejudice from the six-year delay between the

alleged offense and investigation in 2012 and the 2018 indictment. The instances of prejudice that

he alleged were speculative or insubstantial. Stated another way, we find that defendant has not

shown a due process violation with certainty.




                                                - 31 -
No. 1-20-1208


¶ 107 The prejudicial effect of not obtaining defendant’s 2012 cell phone rests on the assertion

regarding T.L.’s allegation that he photographed her vagina that said “allegation could have been

easily refuted through a forensic examination of the Defendant’s cell phone.” As the trial court

noted, the failure to obtain the cell phone could have corroborated the allegation so that the State

was likely prejudiced by its own delay.

¶ 108 Defendant’s claim that T.L.’s father Clint would have corroborated that no playdate was

arranged is allegedly rendered substantial by Clint’s death certificate and defendant’s self-serving

affidavit that he made no such arrangement and Clint knew that. It is speculative that finding the

clinic employee Carter spoke with in 2012 would have uncovered exculpatory evidence. While the

record supports that Carter was unavailable until the eve of trial, police reports in 2012 were

already indicating that she could not be found. Moreover, the undoubted troubles in Carter’s life

cited by defendant are tenuous support for his theory that Carter had T.L. falsely implicate

defendant so she could collect damages from the clinic.

¶ 109 We do not look favorably on the passage of six years between these offenses being reported

and investigated in 2012 and defendant being arrested and indicted in 2018. Nonetheless,

defendant did not show that the delay deprived him of due process. Therefore, we conclude that

the trial court did not err in denying his motion to dismiss.

¶ 110                                       B. Jurisdiction

¶ 111 Defendant also contends that the trial court lacked jurisdiction because the State failed to

prove at trial that the offenses occurred in Illinois.

¶ 112 A defendant is subject to prosecution in Illinois for a criminal offense if it is “committed

either wholly or partly within the State.” 720 ILCS 5/1-5(a)(1) (West 2012). Thus, the fact that the


                                                 - 32 -
No. 1-20-1208


offenses charged took place wholly or partly within Illinois is an essential element that must be

proven beyond a reasonable doubt along with the elements of the offenses charged. People v.

Choate, 2018 IL App (5th) 150087, ¶ 24.

¶ 113 “[I]f the location of the criminal conduct at issue is unclear, it is necessary for the trial court

to instruct jurors that they must find that the crime was committed at least partly within the state.”

Id. Conversely, where the location of the offenses is not unclear, the trial court has no obligation

to sua sponte issue a jury instruction on the issue of geographic jurisdiction. Id. The issue of which

instructions to give a jury is reviewed for an abuse of discretion. People v. Gilliam, 2013 IL App

(1st) 113104, ¶ 41.

¶ 114 As with other elements of offenses, the State may satisfy its burden of proving jurisdiction

by either direct or circumstantial evidence. Id. ¶ 34. “The test applied in an appeal challenging a

criminal conviction based on the sufficiency of the evidence is whether, after viewing the evidence

in the light most favorable to the prosecution, any rational trier of fact could find the essential

elements of the crime beyond a reasonable doubt.” Id. A trier of fact is not required to disregard

inferences that flow normally from the evidence nor to seek all possible explanations consistent

with innocence and elevate them to reasonable doubt. People v. Jackson, 2020 IL 124112, ¶ 70. In

other words, the State need not disprove or rule out all possible factual scenarios. People v. Newton,

2018 IL 122958, ¶ 27.

¶ 115 Here, as a threshold matter, we find that the court did not err in not sua sponte instructing

the jury on geographic jurisdiction. Looking only at trial evidence, it was not unclear to the trial

court, nor is it unclear to us, that defendant committed these offenses in Chicago.




                                                 - 33 -
No. 1-20-1208


¶ 116 As the trial court noted, the allegations were investigated by the Chicago Police

Department and the Chicago Children’s Advocacy Center working with the Cook County State’s

Attorney’s Office. While defendant’s address was never given at trial, T.L. and Johanna placed

defendant’s home on a street named Tripp, near but not in Humboldt Park, and the testimony of

J.S. and Johanna was filled with references to J.S. not returning to Chicago or Illinois where

defendant molested her in his home in 2011.

¶ 117 On the same evidence, taken in the light most favorable to the State as we must, a rational

trier of fact could infer from the circumstantial evidence that defendant committed these offenses

in Chicago and thus in Illinois. We need not elevate to reasonable doubt the possibilities that

Chicago police were investigating crimes outside Illinois, that defendant’s home was on a street

named Tripp near a Humboldt Park in a state other than Illinois, or that he lived in Chicago when

he molested J.S. in his home in 2011 but lived outside Illinois when he assaulted T.L. in his home

in 2012.

¶ 118                         C. Admission of T.L.’s Interview

¶ 119 Defendant contends that the court erred by admitting T.L.’s 2012 interview.

¶ 120 “In a prosecution for a physical or sexual act perpetrated upon or against a child under the

age of 13,” for various offenses including the offenses charged herein, the court may admit into

evidence as an exception to the hearsay rule:

                “(1) testimony by the victim of an out of court statement made by the victim that

        he or she complained of such act to another; and

                (2) testimony of an out of court statement made by the victim describing any

        complaint of such act or matter or detail pertaining to any act which is an element of an


                                                - 34 -
No. 1-20-1208


        offense which is the subject of a prosecution for a sexual or physical act against that

        victim.” 725 ILCS 5/115-10(a) (West 2012).

The evidence is admissible only if (1) the child testifies at trial, or is unavailable to testify and the

alleged act is corroborated, and (2) the “court finds in a hearing conducted outside the presence of

the jury that the time, content, and circumstances of the statement provide sufficient safeguards of

reliability.” Id. § 115-10(b).

¶ 121 “The purpose of this hearsay exception is to alleviate concerns that at trial very young child

witnesses often lack the cognitive skills to effectively communicate instances of abuse or might

be psychologically impeded from doing so.” People v. Foster, 2020 IL App (2d) 170683, ¶ 28. In

conducting a reliability determination, the court evaluates the totality of the circumstances

surrounding the making of the statements in question. People v. Burgund, 2016 IL App (5th)

130119, ¶ 242. Important factors in determining whether the time, content, and circumstances of

statements provide sufficient safeguards of reliability include the child’s spontaneous and

consistent repetition of the incident, the child’s mental state, use of terminology unexpected of a

child of similar age, and the lack of motive to fabricate. Id. ¶ 247. Where the State intends to call

the child as a witness, it need not present corroborative evidence at a section 115-10 hearing.

People v. Embry, 249 Ill. App. 3d 750, 760-61 (1993).

¶ 122 Because a child may understandably be reluctant to be candid about a traumatic experience,

asking a child questions is not inherently coercive or suggestive. Burgund, 2016 IL App (5th)

130119, ¶¶ 250-51. Similarly, a delay in reporting abuse or initial denials of abuse will not

automatically render a child’s statements inadmissible. Id. ¶ 253. The State bears the burden of

establishing that statements did not result from adult prompting or manipulation. Id. ¶ 247. The



                                                 - 35 -
No. 1-20-1208


trial court has considerable discretion in determining the admissibility of statements under section

115-10, and this court will not reverse that determination absent an abuse of discretion. Id. ¶ 242.

¶ 123 Here, we cannot conclude that the trial court abused its discretion in admitting T.L.’s

interview. As a threshold matter, the State intended to call T.L. as a trial witness and actually did

so. The key question under section 115-10 is thus whether the time, content, and circumstances of

the interview provides sufficient safeguards of reliability. We cannot conclude that the trial court

abused its discretion in finding sufficient safeguards. T.L. was interviewed about a week after the

incident. Almost immediately after Glazer began the interview, T.L. described spontaneously what

defendant did to her. She corrected Glazer when Glazer misspoke, and Glazer was not leading her.

T.L. was generally forthcoming and responsive but also under a modicum of stress as shown by

her requests to suspend the interview due to a headache and for a drink for her dry throat. That

stress is understandable given the traumatic experiences she was discussing.

¶ 124 As to motives to lie, the court was not required to weigh Carter’s motivations or life issues

as heavily as the defense proposed in assessing T.L’s credibility or reliability in the interview.

Carter did not participate in or even observe the interview. As to T.L.’s own relationship with truth,

the court was not obligated to accept the defense proposition that she could not tell the difference

between truth and lies. Asking a 6-year-old if it would be true to say she was 2 or 12, or asking if

it was true if an adult told her that a dog was in a chair when it was not, were arguably confusing

to such a young child and not as indicative as the defense claims, as Glazer notably opined at trial.

More significant was T.L.’s brief assertion that defendant abused his daughters despite T.L. not

meeting them. However, given that she was molested in defendant’s home in a girl’s bedroom




                                                - 36 -
No. 1-20-1208


while wearing defendant’s daughter’s clothes at his behest, it is as likely that T.L. was voicing her

earnest inference or concern as that she lied.

¶ 125 We cannot find that the court abused its discretion in concluding, after viewing the

interview as a whole, that there was sufficient safeguard of reliability in the interview to admit it

under section 115-10 and let any issues with T.L.’s credibility be raised at trial before the trier of

fact as matters concerning the weight of the evidence.

¶ 126                                  D. Deposition Ruling

¶ 127 Defendant contends that the court erred in denying his motion for an evidentiary deposition

of Dr. Jackson, to whom T.L. denied being abused.

¶ 128 Illinois Supreme Court Rule 414(a) (eff. Oct. 1, 1971) provides for evidentiary depositions

in criminal cases “[i]f it appears to the court *** that the deposition of any person other than the

defendant is necessary for the preservation of relevant testimony because of the substantial

possibility it would be unavailable at the time of hearing or trial.” “The deposition is not taken by

right but is subject to court approval.” Ill. S. Ct. R. 414, Committee Comments (adopted Oct. 1,

1971). The movant must provide the court with evidence that the deposition is necessary. People

v. Weinke, 2016 IL App (1st) 141196, ¶ 40. The court will “determine the reliability, accuracy, and

credibility of the representations made in support of the” deposition motion. Id. ¶ 37. Whether a

witness is unavailable for purposes of Rule 414 is addressed to the trial court’s discretion and

reviewed for an abuse of discretion. People v. Lewis, 2021 IL App (3d) 180259, ¶ 23.

¶ 129 Here, we find that the trial court did not abuse its discretion in denying defendant an

evidentiary deposition of Dr. Jackson. It was reasonable for the court to assess defendant’s motion,

including its attachment, and conclude from the time and circumstances of Dr. Jackson’s


                                                 - 37 -
No. 1-20-1208


examination of T.L. that the notation “child denies abuse” is not the impeachment of T.L.’s

interview or trial testimony that defendant argues it to be. Dr. Jackson was examining T.L. over

two months after the incident “with DCFS worker and forster [sic] mom for medical clearance,”

not further investigation of the incident. It is reasonable to infer from this context that the remark

was to the effect that T.L. denied being abused around the time of the examination by Carter or

her foster parent, rather than a sweeping statement that she was never abused at any time by

anyone. That conclusion being reasonable, it was also reasonable for the court to deny an

evidentiary deposition of Dr. Jackson as unlikely to produce relevant evidence and thus not

necessary to preserve relevant evidence under Rule 414.

¶ 130                          E. Motion to Bar T.L.’s Identification

¶ 131 Defendant contends that the trial court erred in denying his motion in limine to bar T.L.

from making an identification of defendant at trial. However, defendant cites no case for the

proposition that a witness should be barred from making an identification at trial merely because

he or she did not make a pretrial identification or give a pretrial description. He cites the factors

for evaluating a witness identification including prior identifications. See, e.g., Neil v. Biggers,

409 U.S. 188, 199-200 (1972). However, it does not follow solely from citing the factors used to

weigh an identification that a witness should be barred outright from making a trial identification,

especially when the court was considering not a potentially biased pretrial identification procedure

but a case with no pretrial identification procedure at all. Moreover, as the State argues in response,

any error in allowing T.L. the opportunity to make an identification was harmless beyond a

reasonable doubt to the defense because she could not make one.




                                                - 38 -
No. 1-20-1208


¶ 132                              F. Sufficiency of the Evidence

¶ 133 Defendant contends that the evidence was insufficient to convict him.

¶ 134 In 2012, a person committed predatory criminal sexual assault of a child by committing an

act of sexual penetration when he or she was 17 years of age or older and the victim was under 13

years of age. 720 ILCS 5/11-1.40(a)(1) (West 2012). “Sexual penetration” was defined as:

        “any contact, however slight, between the sex organ or anus of one person and an object or

        the sex organ, mouth, or anus of another person, or any intrusion, however slight, of any

        part of the body of one person or of any animal or object into the sex organ or anus of

        another person, including, but not limited to, cunnilingus, fellatio, or anal penetration.

        Evidence of emission of semen is not required to prove sexual penetration.” Id. § 11-0.1.

¶ 135 In 2012, a person committed aggravated criminal sexual abuse when he or she was “17

years of age or over and *** commit[ted] an act of sexual conduct with a victim who [was] under

13 years of age” when the act was committed. Id. § 11-1.60(c)(1)(i). “Sexual conduct” was:

        “any knowing touching or fondling by the victim or the accused, either directly or through

        clothing, of the sex organs, anus, or breast of the victim or the accused, or any part of the

        body of a child under 13 years of age, or any transfer or transmission of semen by the

        accused upon any part of the clothed or unclothed body of the victim, for the purpose of

        sexual gratification or arousal of the victim or the accused.” Id. § 11-0.1.

Sexual gratification may be proven with circumstantial evidence, including sexually explicit

remarks, the removal of clothing, heavy breathing, placing the victim’s hand on the defendant’s

genitals, an erection, or other observable signs of arousal. In re M.H., 2019 IL App (3d) 180625,

¶ 17; People v. Holmes, 2018 IL App (3d) 160060, ¶ 20.


                                                - 39 -
No. 1-20-1208


¶ 136 When the sufficiency of trial evidence is at issue, we must determine whether, taking the

evidence in the light most favorable to the State, any rational trier of fact could have found the

elements of the crime beyond a reasonable doubt. Jackson, 2020 IL 124112, ¶ 64. That standard

applies to both direct and circumstantial evidence, and a conviction may stand on sufficient

circumstantial evidence. Id. Intent, knowledge, and other mental states may be proven

circumstantially and inferred by the trier of fact. People v. Eubanks, 2019 IL 123525, ¶ 74. Taking

the evidence in the light most favorable to the State includes making all reasonable inferences from

the evidence in the State’s favor. Id. ¶ 95. It is the responsibility of the trier of fact to weigh, resolve

conflicts in, and draw reasonable inferences from the evidence. Jackson, 2020 IL 124112, ¶ 64.

We do not retry a defendant or substitute our judgment for that of the trier of fact regarding witness

credibility or the weight of evidence. Id. The trier of fact may consider the evidence in light of his

or her knowledge and observations in the affairs of life. Newton, 2018 IL 122958, ¶ 28.

¶ 137 The testimony of a single witness is sufficient to sustain a conviction if the testimony is

positive and credible, even if it is contradicted. People v. Harris, 2018 IL 121932, ¶ 27.

“[C]ontradictory testimony does not necessarily destroy the credibility of a witness, and it is the

task of the trier of fact to determine when, if at all, she testified truthfully” because the trier of fact

must decide how flaws in portions of the testimony affect the credibility of the whole. People v.

Gray, 2017 IL 120958, ¶ 47.

¶ 138 A trier of fact is not required to disregard inferences that flow normally from the evidence,

nor to seek all possible explanations consistent with innocence and elevate them to reasonable

doubt. Jackson, 2020 IL 124112, ¶ 70. In other words, the State need not disprove or rule out all

possible factual scenarios. Newton, 2018 IL 122958, ¶ 27. A trier of fact need not be satisfied



                                                  - 40 -
No. 1-20-1208


beyond a reasonable doubt as to each link in the chain of circumstances if the evidence as a whole

satisfies the trier of fact beyond a reasonable doubt of the defendant’s guilt. Jackson, 2020 IL

124112, ¶ 70. A conviction will be reversed only if the evidence is so unreasonable, improbable,

or unsatisfactory that a reasonable doubt of the defendant’s guilt remains. Id. ¶ 64.

¶ 139 Here, taking the evidence in the light most favorable to the State as we must, we find that

a reasonable trier of fact could find defendant guilty of the predatory criminal sexual assault and

aggravated criminal sexual abuse of T.L. She testified that, when she was six years old, a clinic

security guard named Charlie Soto brought her to his home on the pretext of a playdate but instead

had her play a guessing game in which she was blindfolded and had to guess what she was

touching, and then guided her right hand towards himself and she touched something. When she

was interviewed around the time of the incident, she said that the thing Charlie had her touch was

his “goobey gun,” which she clarified to be his penis, and that she had heard a zipper before he

made her touch it. She testified at trial, and stated in 2012, that Charlie next put his finger in her

anus until it hurt. While she did not identify her attacker, she described him at trial, and the trial

court found in denying the posttrial motion that defendant still fit that description. Johanna,

defendant’s ex-wife, testified that defendant Charlie Soto was a security guard at the clinic.

¶ 140 J.S., daughter of Johanna and defendant, testified that defendant, who she identified in

court, molested her in his home when she was 11 years old. J.S.’s testimony showed defendant’s

propensity to commit sexual acts with preteen girls, corroborated T.L.’s account that Charlie Soto

did so in his own home when no other adults were present and addressed identity by reducing the

already slim prospect that the Charlie Soto whom T.L. named as her attacker was not defendant.




                                                - 41 -
No. 1-20-1208


¶ 141 On such evidence, taken in the light most favorable to the State, the conclusion that

defendant committed an act of sexual penetration and an act of sexual conduct with T.L. when he

was at least 17 years of age and she was under 13 years of age (720 ILCS 5/11-1.40(a)(1), 11-

1.60(c)(1)(i) (West 2012)) is not so unreasonable or improbable as to leave reasonable doubt of

his guilt. In other words, we conclude that a reasonable trier of fact could find defendant guilty.

¶ 142 We need not elevate the points raised by defendant to reasonable doubt. As noted, T.L.

named clinic security guard Charlie Soto as her assailant, and Johanna testified that defendant was

a clinic security guard. The State was not required to eliminate, and we need not elevate to

reasonable doubt, the possibility that the clinic had another security guard or that defendant was

not a guard there in 2012. Also, the State was not required to eliminate, and we need not elevate

to reasonable doubt, the possibility that Charlie was tall, chubby, and balding with glasses in 2012

as T.L. testified, and defendant fit that description at trial, but defendant was significantly different

from that description in August 2012.

¶ 143 More generally, we need not elevate to reasonable doubt the fact that there are

discrepancies between T.L.’s 2012 interview and her trial testimony, such as not giving

defendant’s last name and not describing the wallpaper in the bedroom in 2012 while testifying to

both or describing defendant’s vehicle as a car in 2012 and a van at trial. Over seven years passed

between her interview and testimony, and recalling details at trial that she may not have been asked

about in 2012, or forgetting details at trial that she knew in 2012, does not render her generally

consistent accounts implausible. While there was some basis for questioning T.L.’s understanding

of truth and lies when she was six in 2012, a reasonable trier of fact could nonetheless find her




                                                 - 42 -
No. 1-20-1208


statement then and her testimony at trial to be sufficiently reliable—especially in light of the other

evidence including J.S.’s account—to accept the key portions of her account.

¶ 144 Lastly, as to the motives of witnesses to falsely implicate defendant, those motives were

placed before the trier of fact and weighed in reaching its verdict. Carter was a homeless drug

addict with six-year-old T.L. in her care when T.L. reported being assaulted and was interviewed

about it. However, T.L. was out of Carter’s care, and indeed had no relationship with her, for over

seven years when she testified. Johanna and J.S. had reasons to resent defendant such as Johanna’s

divorce and J.S.’s resentment of defendant’s treatment of his stepdaughter, and J.S. did not want

to be returned to Chicago. However, Johanna and J.S. could also have resented defendant for

molesting J.S. as she testified. None of these factors renders defendant’s guilt so improbable or

unsatisfactory that we have any reasonable doubt remaining.

¶ 145                                         G. Brady

¶ 146 Defendant contends that the State violated Brady by failing to disclose Carter’s 2016 felony

conviction and T.L.’s failure to identify defendant.

¶ 147 Brady requires the State to disclose evidence that is favorable to the accused and material

to either guilt or punishment. People v. Beaman, 229 Ill. 2d 56, 73 (2008). This includes evidence

known to police but not to the prosecutor, as a prosecutor has a duty to learn of favorable evidence

known to other government actors. Id. A Brady claim requires showing that (1) the undisclosed

evidence is favorable to the defendant because it is exculpatory or impeaching, (2) the evidence

was suppressed by the State either willfully or inadvertently, and (3) the defendant was prejudiced

because the evidence is material to guilt or punishment. Id. at 73-74. Evidence is material if there

is a reasonable probability that the result of the proceeding would have been different had the



                                                - 43 -
No. 1-20-1208


evidence been disclosed; that is, the favorable evidence could reasonably be taken to put the whole

case in such a different light as to undermine confidence in the verdict. Id. at 74. In determining

materiality, a court must consider the cumulative effect of all the suppressed evidence rather than

considering each item of evidence individually. Id.

¶ 148 Here, we agree with the trial court that the State did not know and could not reasonably

foresee that T.L. would not make an identification at trial. She made no pretrial identification of

defendant, but she was never asked to make an identification from a photographic array or lineup.

Unlike a case where a witness views an array or lineup and fails to make an identification, this was

not a case where the police knew something exculpatory or impeaching and the State was obligated

to learn it. The State told the court that it did not and could not show T.L. a photograph of defendant

for the first time in preparing her for trial. If the State did not know she would not identify

defendant until it occurred in open court, it could not have suppressed that fact even inadvertently.

¶ 149 Turning to materiality of the allegedly suppressed evidence, we find no reasonable

probability that the proceedings would have been different had it been disclosed. The jury indeed

saw that T.L. could not identify defendant when given the opportunity at trial. However, she named

defendant—one-time clinic security guard Charlie Soto—as the man who attacked her. She also

gave a description of her assailant that the jury could compare to defendant seated before it and

which the court found defendant still resembled. We do not see how defense counsel knowing T.L.

would fail to identify defendant in court before she did so would place the proceedings in such a

different light as to undermine our confidence in the verdict.

¶ 150 As to the materiality of Carter’s 2016 felony conviction for identity theft, the defense had

ample opportunity to impeach Carter’s motive for reporting defendant’s actions towards T.L. with



                                                - 44 -
No. 1-20-1208


her drug addiction. Moreover, the influence Carter may have had over T.L. when she was six years

old strikes us as immaterial when T.L. reiterated her allegations at trial over seven years later. By

then, Carter had no influence over T.L. as she had not been raising her or even had a relationship

with her since 2012. We do not see how adding Carter’s felony conviction to the trial evidence

and arguments would place the proceedings in such a different light as to undermine our

confidence in the verdict.

¶ 151                                            H. Mistrial

¶ 152 Lastly, defendant contends that the court erred in denying his motion for a mistrial for T.L.

testifying in violation of an order in limine.

¶ 153 A mistrial should be declared only if there is an occurrence of such character and magnitude

as to deprive a party of a fair trial and that party demonstrates actual prejudice. People v. Bustos,

2020 IL App (2d) 170497, ¶ 117. Whether to grant a mistrial is within the broad discretion of the

trial court based on the particular circumstances of the case and will be reversed only for a clear

abuse of discretion. Id.

¶ 154 Here, we cannot conclude that the trial court abused its discretion in denying defendant a

mistrial based on T.L.’s response: “When I was sitting on the bedroom that is when he took a

picture of my front part and then he put—so—he told me that—I’m sorry, can you repeat the

question?” Firstly, she did not mention her vagina by that word or any readily recognizable

euphemism but instead used the ambiguous term “front part.” The prejudice from this brief and

vague remark is not clear to us. Nor, indeed, was it immediately apparent to defense counsel, who

began to reframe his question rather than objecting to the remark.




                                                   - 45 -
No. 1-20-1208


¶ 155 Secondly, it is reasonable to find the violation of the order in limine to have been

inadvertent. The State did not elicit this testimony, the court could reasonably accept the State’s

representation that it admonished T.L. regarding the excluded evidence before her testimony, and

it could reasonably conclude that she was flustered when she gave this response rather than

contriving to give barred testimony.

¶ 156 Lastly, the court sua sponte struck the response and instructed the jury to disregard it, and

the response was not mentioned in closing arguments. While the defense argues that a bell cannot

be unrung, we find this to be a bell that barely tinkled, did so because defense counsel accidentally

bumped it, and was promptly muffled by the trial court. The court did not err in denying a mistrial

under such circumstances.

¶ 157                                   IV. CONCLUSION

¶ 158 Accordingly, the judgment of the circuit court is affirmed.

¶ 159 Affirmed.




                                               - 46 -
No. 1-20-1208



                                  No. 1-20-1208


Cite as:                 People v. Soto, 2022 IL App (1st) 201208


Decision Under Review:   Appeal from the Circuit Court of Cook County, No. 18-CR-16490;
                         the Hon. Angela Munari Petrone, Judge, presiding.


Attorneys                Saul M. Ferris, of Ferris, Thompson & Zweig, Ltd., of Gurnee, for
for                      appellant.
Appellant:


Attorneys                Kimberly M. Foxx, State’s Attorney, of Chicago (John E. Nowak,
for                      Enrique Abraham, Matthew Connors, and Noah Montague,
Appellee:                Assistant State’s Attorneys, of counsel), for the People.




                                       - 47 -